
	

114 HR 2790 IH: Joint Base Pay Parity Act
U.S. House of Representatives
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2790
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2015
			Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To provide for pay parity for civilian employees serving at joint military installations, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Joint Base Pay Parity Act. 2.Pay parity for Department of Defense employees employed at joint bases (a)DefinitionsFor purposes of this section—
 (1)the term pay locality or locality has the meaning given that term by section 5302 of title 5, United States Code; and (2)the term locality pay refers to any amount payable under section 5304 or 5304a of title 5, United States Code.
 (b)Pay parity at joint basesWhenever 2 or more military installations are reorganized or otherwise associated as a single joint military installation, but the constituent installations are not all located within the same pay locality, all employees of the respective installations constituting the joint installation (who are otherwise entitled to locality pay) shall receive locality pay at a uniform percentage equal to the percentage which is payable with respect to the locality which includes the constituent installation then receiving the highest locality pay (expressed as a percentage).
 (c)RegulationsThe Office of Personnel Management shall prescribe regulations to carry out this section. (d)Effective date; applicability (1)Effective dateThis section shall be effective with respect to pay periods beginning on or after such date (not later than 1 year after the date of enactment of this Act) as the Secretary of Defense shall determine in consultation with the Office of Personnel Management.
 (2)ApplicabilityThis section shall apply to joint military installations, whether so constituted before, on, or after the date of enactment of this Act.
				
